Citation Nr: 1440414	
Decision Date: 09/10/14    Archive Date: 09/18/14

DOCKET NO.  12-15 781	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Denver, Colorado


THE ISSUE

Entitlement to service connection for bilateral hearing loss


REPRESENTATION

Appellant represented by:	Colorado Division of Veterans Affairs


ATTORNEY FOR THE BOARD

R. Costello, Associate Counsel







INTRODUCTION

The Veteran served on active duty from January 1964 to December 1965. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a May 2011 rating decision of the Department of the Veteran Affairs (VA) Regional Office (RO) in Denver, Colorado. 

In his March 2012 notice of disagreement, the Veteran appealed the RO's denial of hammertoe and hearing loss claims he had filed in September 2010.  Following issuance of the April 2012 statement of the case, the Veteran indicated in block 9 of his June 2012 substantive appeal that he had read the statement of the case and was appealing "only these issues."  He listed "hearing impairment and tinnitus."  In block 10 of that form he provided reasons for why he thought VA incorrectly decided the hearing loss issue and requested a decision be made regarding him suffering from tinnitus.  The Veteran's representative stated in Form 646 the issues the Veteran is appealing are service connection for hearing loss and tinnitus.  Thus, the Veteran's hammertoe claim is not on appeal. 

The issue of entitlement to service connection for tinnitus has been raised by the record, but has not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over it, and it is referred to the AOJ for appropriate action.  38 C.F.R. § 19.9(b) (2013).


FINDING OF FACT

The Veteran's bilateral hearing loss was not incurred in service. 






CONCLUSION OF LAW

The criteria for service connection for bilateral hearing loss have not been met.  38 U.S.C.A. §§ 1110, 1112, 1113, 1131, 5107 (West 2002); 38 C.F.R. §§ 3.303, 3.307, 3.309, 3.385 (2013).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Duty to Notify and Assist

VA has a duty to notify and assist claimants in substantiating claims for VA benefits.  See 38 U.S.C.A. §§ 5102, 5103, 5103A, 5107; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).  In the present case, required notice was provided by letter dated in April 2012.  See Pelegrini v. Principi, 18 Vet. App. 112, 120-21 (2004) (Pelegrini II); Dingess/Hartman v. Nicholson, 19 Vet. App. 473, 486 (2006). 

As to VA's duty to assist, all necessary development has been accomplished.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  The Veteran's service treatment records and VA medical records have been obtained.

Also, the Veteran was provided a VA examination of his claimed bilateral hearing loss in January 2011.  This examination and its associated report were adequate because, along with the other evidence of record, they provided sufficient information to decide the appeal and a sound basis for a decision on the Veteran's claim.  The examination report was based on examination of the Veteran by the examiner with appropriate expertise who thoroughly reviewed the claims file.  38 C.F.R. § 3.159(c)(4); Barr v. Nicholson, 21 Vet. App. 303 (2007). 

Therefore, VA has satisfied its duties to notify and assist, and there is no prejudice to the Veteran in adjudicating this appeal.  See Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994). 


II. Service Connection

Service connection may be granted for a disability resulting from a disease or injury incurred in or aggravated by service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a) (2013).  Service connection requires competent evidence showing the following:  (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004), citing Hansen v. Principi, 16 Vet. App. 110, 111(2002); see also Caluza v. Brown, 7 Vet. App. 498 (1995).

In this case, organic diseases of the nervous system to include sensorineural hearing loss, are listed among the "chronic diseases" under 38 C.F.R. § 3.309(a); therefore, 38 C.F.R. § 3.303(b) applies.  Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).  Where the evidence shows a "chronic disease" in service or "continuity of symptoms" after service, the disease shall be presumed to have been incurred in service.  For the showing of "chronic" disease in service, there is required a combination of manifestations sufficient to identify the disease entity, and sufficient observation to establish chronicity at the time.  With chronic disease as such in service, subsequent manifestations of the same chronic disease at any later date, however remote, are service-connected, unless clearly attributable to intercurrent causes.  If a disease noted during service is not shown to be chronic, then generally, a showing of "continuity of symptoms" after service is required for service connection.  38 C.F.R. § 3.303(b). 

Additionally, where a veteran served ninety days or more of active service, and certain chronic diseases, such as sensorineural hearing loss, become manifest to a degree of 10 percent or more within one year after the date of separation from such service, such disease shall be presumed to have been incurred in service, even though there is no evidence of such disease during the period of service.  38 U.S.C.A. §§ 1101, 1112, 1113; 38 C.F.R. §§ 3.307, 3.309(a).  While the disease need not be diagnosed within the presumption period, it must be shown, by acceptable lay or medical evidence, that there were characteristic manifestations of the disease to the required degree during that time.  Id.

Service connection for impaired hearing shall only be established when hearing status as determined by audiometric testing meets specified pure tone and speech recognition criteria.  Audiometric testing measures puretone threshold hearing levels (in decibels (dB)) over a range of frequencies (in hertz (Hz)).  Hensley v. Brown, 5 Vet. App. 155, 158 (1993).  The determination of whether a veteran has a disability based on hearing loss is governed by 38 C.F.R. § 3.385. 

For the purposes of applying the laws administered by VA, impaired hearing will be considered to be a disability when the auditory threshold in any of the frequencies 500, 1000, 2000, 3000, or 4000 hertz is 40 decibels or greater; or when the auditory thresholds for at least three of the frequencies 500, 1000, 2000, 3000, or 4000 hertz are 26 decibels or greater; or when speech recognition scores using the Maryland CNC Test are less than 94 percent.  38 C.F.R. § 3.385.

In determining whether service connection is warranted for a disability, VA must determine whether the evidence supports the claim or is in relative equipoise, with the Veteran prevailing in either event, or whether a preponderance of the evidence is against the claim, in which case the claim is denied.  38 U.S.C.A. § 5107; Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  When there is an approximate balance of positive and negative evidence regarding any issue material to the determination, the benefit of the doubt is afforded the claimant. 

The Veteran contends in an October 2010 statement that he was a small arms repairman in-service and after working on weapons was required to test fire them, which caused his bilateral hearing loss.  

The Board finds that the weight of the competent and credible evidence establishes that the Veteran's current bilateral hearing loss was not incurred in or aggravated by service.  

Prior to November 1, 1967, service department audiometric test results were reported in standards set forth by the American Standards Association (ASA).  Since November 1, 1967, those standards have been set by the International Standards Organization (ISO)-American National Standards Institute (ANSI).  In order to facilitate data comparison in this decision, for service department audiometric results through October 31, 1967, the ASA standards have been converted to ISO-ANSI standards. 

The Veteran's service treatment records indicate that audiometric testing was conducted on an enlistment examination in September 1963.  As this evaluation was conducted prior to October 1967, the Board has converted the ASA units to ISO-ANSI units.  The pure tone thresholds, at 500, 1000, 2000, 3000, and 4000 Hz were 15, 10, 10, 10, 10 dB, respectively, for the right ear, and 15, 10, 15, 20, 20 dB respectively, for the left ear.  At his November 1965 separation examination, the Veteran's reported puretone thresholds at 500, 1000, 2000, and 4000 Hz were 25, 20, 20, 15 dB, respectively, for the right ear, and 25, 20, 20, 15, respectively, for the left ear.  The Veteran's separation examination is silent for any complaints of hearing loss and the Veteran reported he was in "excellent" health.  The Veteran's audiometric values do not meet the VA definition of a hearing loss disability.  

There is no relevant evidence of any audiometric testing or treatment for hearing loss until 2011, over 45 years after service.  A significant lapse in time between service and post-service medical treatment may be considered as part of the analysis, which weighs against the claim.  See Maxson v. West, 12 Vet. App. 453 (1999), aff'd, 230 F.3d 1330 (Fed. Cir. 2000).

The only competent and probative opinion regarding whether the Veteran's bilateral hearing loss was incurred in or a result of active duty is a January 2011 VA examiner's audiology report.  

During the January 2011 VA examination, the Veteran reported his primary duties were as a company armorer, meaning he repaired guns and weapons.  By performing these duties, he was on the gun range and would fire the weapons so that he could asses and repair weapons as needed.  The Veteran reported he use to stick cigarette butts in his ears to try and keep some of the sound out because it was so loud.  Following service, the Veteran stated he worked in law enforcement for around 12 years and then as a driver for UPS for around 27 years.  He reported that whenever he shot, hunted, or during his law enforcement time, he used hearing protection.  The Veteran was diagnosed with bilateral hearing loss, as defined by VA regulations.  The examiner opined that it is less likely than not that the Veteran's bilateral hearing loss is related to noise exposure experienced during his military service.  The examiner elaborated that the rationale for his opinion is the presence of normal hearing at the time of separation, and the fact that no significant shift in hearing thresholds occurred between the time of the Veteran's enlistment and separation. 

The Board finds that the December 2012 examiner's opinion is highly probative and persuasive.  The examiner thoroughly reviewed and discussed all the evidence, performed a full audiological examination of the Veteran, and provided a clear and well-supported rationale and explanation.  While the examiner acknowledged the Veteran's reported history of military noise exposure, he nonetheless determined that noise exposure during military service was not related to the Veteran's current hearing loss.  Furthermore, the examiner's opinion is consistent with the record.  The Veteran's hearing loss was normal at the time of his separation.  Additionally, the Veteran's separation examination was silent for any complaints of hearing loss. 

Also, there is no medical opinion or other such competent evidence contradicting the VA examiner's opinion.  Based upon the nature of the condition involved, the amount of time that elapsed after service before the Veteran was diagnosed with bilateral hearing loss as defined by VA regulations, and the other possible causes for the symptoms observed by the Veteran, such as his occupation in law enforcement, the issue of whether his specific condition was caused by his specific service is too complex to be with-in the common knowledge of a non-expert such as the Veteran or this Veterans Law Judge.  Such a determination is medical in nature.  Thus, the Veteran is not competent to render a medical opinion on the relationship of his hearing loss to his period of service, over 45 years prior.  See Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007).  

The evidence weighs against a finding that the Veteran's bilateral hearing loss was incurred in or related to service.  Accordingly, service connection for bilateral hearing loss must be denied.  As the preponderance of the evidence is against the claim, the benefit-of-the-doubt doctrine is not applicable.  See 38 U.S.C.A. § 5107; Gilbert, 1 Vet. App. at 53-56.


ORDER

Service connection for bilateral hearing loss is denied. 




____________________________________________
JONATHAN B. KRAMER
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


